Defendant was convicted of robbery in the superior court of the county of Stanislaus in having taken by means of force and violence from the person of one L. R. Williams certain personal property. The appeal is from the judgment and order denying defendant's motion for a new trial. The appeal has apparently been abandoned, as no appearance has been made for appellant in this court. [1] We have not been furnished with a copy of the testimony in the case and we must, therefore, assume that the evidence was amply sufficient to justify the verdict. The clerk's transcript, which we have examined, discloses no error. The information is sufficient, the instructions were fair and fully covered the law of the case, and there *Page 399 
is apparently no error in the ruling of the court in denying the motion for a new trial. [2] That motion was based upon the fact that the attorney who was employed by the defendant was taken suddenly ill and another attorney was substituted by the court on the day of the trial. The latter filed an affidavit on the motion for a new trial, in which he stated that he was unfamiliar with the facts in the case at the time he was appointed by the court and was utterly unprepared to make a proper defense. It is sufficient to say, however, that no application was made for a continuance of the trial, and in the absence of the record, we must assume that all of the rights of the defendant were safe-guarded, that he was efficiently represented, that he had a fair and impartial trial, and that the verdict is just and legal.
The judgment and order are affirmed.